Citation Nr: 1103484	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-07 401	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a service connection claim a back disorder.  

2.  Entitlement to an increased initial disability evaluation for 
an anxiety disorder with depressive features, rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin



INTRODUCTION

The Veteran had active service from November 27, 1979, to 
February 4, 1980.

These matters came before the Board of Veterans' Appeals (Board 
or BVA) on appeal from respective May 2005 and October 2010 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, Puerto Rico, and the Appeals Management 
Center.

The Board previously remanded this claim for further development, 
in April 2008.

During the pendency of the present appeal, the Veteran submitted 
an April 2010 correspondence, reporting that he relocated to 
Orlando, Florida.  Accordingly, the RO in St. Petersburg, Florida 
currently has jurisdiction over the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
finds that this matter must again be remanded.  Although the 
Board regrets the additional delay, a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's claims, so that he is 
afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Veteran seeks to reopen a service connection claim for a back 
disorder.  The Veteran's initiating service connection claim for 
a back disorder was perfected for appellate review, and the 
Board, in a March 1982 decision, denied the claim, finding no 
evidence of an in-service back injury or relating any current 
back disorder to service.  In a decision, dated in January 1986, 
the Board declined to reopen the service connection claim because 
there was no medical evidence of any in-service back injury 
documented in the Veteran's service treatment records and the 
evidence added to the record did not support any such conclusion.  
An unappealed September 2000 RO rating decision also declined to 
reopen the Veteran's service connection claim on this basis.  

The Board, in April 2008, remanded this matter as to comply with 
VA's "duty to notify."  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008); see also Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Specifically, the RO was instructed to 
provide the Veteran a notice letter tailored to his claim to 
reopen a service connection claim for a back disorder, in 
compliance with both the applicable regulation and Kent.  
Pursuant to this instruction, the RO provided the Veteran with a 
May 2008 notice letter, stating his claim was "previously denied 
[in May 2005] because the evidence did not show that the 
conditions (sic) neither (sic) occurred in nor (sic) were cause 
by service," and a September 2008 letter, stating the claim was 
previously denied, in October 1980, "because there [was] no 
evidence of treatment for a back condition in service."  
Significantly, neither letter refers to the September 2000 rating 
decision, which was the last prior final adjudication of the 
claim to reopen the service connection claim for a back disorder.  
Further, the Veteran was not informed that a lay statement(s), to 
include his own, not of record in September 2000, describing, 
based on first-hand knowledge/observation or contemporaneous 
information, the details of his in-service back injury, his in-
service back symptomatology (i.e. pain, stiffness, flare-ups, 
etc.) and/or his continuous symptomatology since separation, 
might also serve as new and material evidence to support his 
claim.  See 38 C.F.R. § 3.159(a); Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006); Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the 
notice letters provided to the Veteran did not adequately comply 
with the April 2008 remand instructions, the Board is without 
discretion and must remand the claim to ensure compliance with 
the remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).

The April 2008 remand instruction also directed the RO to request 
the Veteran's Social Security Administration (SSA) file, to 
include any medical records and disability determinations 
generated in connection with a claim for disability benefits.  
Although pursuant to 38 U.S.C.A. § 5103A (West 2002) and 38 
C.F.R. § 3.159(c) (2010), VA is required to "make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the veteran's claim for benefits" so long as the 
Veteran "adequately identifies those records and authorizes the 
Secretary to obtain them," VA's duty to secure records extends 
only to relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1).  

In the present matter, the RO determined that these records were 
unavailable, an account that is corroborated by the Veteran.  
What is more, the Veteran reports that he Veteran receives SSA 
disability benefits due to his psychiatric disability rather than 
his back disability.  

VA must obtain the SSA records, if either (1) there is an SSA 
decision pertaining to a medical condition related to the one for 
which the Veteran is seeking service connection or (2) there are 
specific allegations "giv[ing] rise to a reasonable belief" 
that the SSA records may pertain to the claimed disability.  See 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) 
(clarifying that VA's duty to assist applies only to records 
relevant to a Veteran's present claim).  Here, because the 
Veteran indicates that he receives SSA disability benefits due to 
his psychiatric disability, the SSA records are not relevant to 
the adjudication of his application to reopen a claim of service 
connection for back disability; thus, the SSA records need not be 
obtained.  Id.

Finally, an October 2010 rating decision granted the Veteran 
service connection for an anxiety disorder with depressive 
features, assigning an initial 10 percent disability rating.  In 
a statement received by VA in November 2010, the Veteran 
expressed his disagreement with the disability evaluation 
assigned in the October 2010 rating decision.  Accordingly, the 
Board accepts this submission as a timely notice of disagreement 
(NOD).  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO 
has not issued the Veteran a Statement of the Case (SOC) with 
respect to this claim.  Under the circumstances, the Board has no 
discretion and is obliged to remand this issue to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran and his 
representative a letter that complies with 
the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) evidence 
not previously provided to VA is necessary to 
substantiate the Veteran's claim.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by the 
Veteran and which portion, if any, VA will 
attempt to obtain on his behalf.  The letter 
should also request that the Veteran provide 
any evidence in his possession that pertains 
to the claim.  The letter must also state the 
basis of the prior denial (September 2000) 
and indicate what evidence is necessary to 
substantiate the element or elements that 
that were previously found insufficient.  
Here, the prior determinations were based on 
the lack of documentation in the service 
treatment records showing complaint or injury 
for back problem.  Thus, the Veteran should 
be informed that lay accounts or medical 
evidence showing that the Veteran had an in-
service back problem and back problems since 
that time might substantiate his current 
application to reopen a claim of service 
connection for back disability.

2.  After the aforementioned development 
efforts have been completed, the RO should 
consider all additional evidence associated 
with the file, since the October 2010 
Supplemental Statement of the Case (SSOC), 
and readjudicate the Veteran's claim.  

3.  If the foregoing action does not resolve 
the claim, another Supplemental Statement of 
the Case should be issued.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the claim should be 
returned to this Board for further appellate 
review.

4.  The RO must issue a Statement of the Case 
(SOC) with respect to the Veteran's claim for 
a higher initial evaluation for an anxiety 
disorder with depressive features, rated 10 
percent disabling.  The Veteran should be 
informed of the period of time within which 
he must file a substantive appeal to perfect 
his appeal to the Board concerning this 
issue.  If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board.  If a timely 
substantive appeal is filed, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


